Citation Nr: 0634725	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-11 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right hand, on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from July 1986 to January 
1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The medical evidence shows that residuals of the 
veteran's right hand fracture residuals cause limitation of 
motion of the fourth and fifth fingers, resulting in a gap of 
greater than one inch between the fingertip and the proximal 
transverse crease of the palm.

2.  The fingers on the veteran's right hand are not 
ankylosed, and the manifestations of his disability are not 
equivalent or tantamount to amputation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fracture residuals of the right hand are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321, 4.71a, DCs 5010-5223 (2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorableRO decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA, prior 
to the initial RO decision. 

In letters dated in June 2002 and March 2004 the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  Thus, Board concludes that the notification received 
by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims files, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
increase is being denied herein, no new rating or effective 
date will be assigned, so those downstream issues are moot.

II.  Factual Background

In a September 2002 rating action, service connection was 
granted for right hand fracture residuals.  A 10 percent 
evaluation was assigned, based upon service medical records 
(SMRs) showing treatment for boxer's fracture to the right 
hand in October 1987.  X-rays of the right hand showed a 
transverse fracture of the distal aspect of the fifth 
metacarpal.  There was about 50 degrees of apex dorsal/ulnar 
angulation.  There were no X-ray reports or further details 
regarding any other portion of the right hand or additional 
bones involved. 

Post-service evidence includes private treatment records 
beginning in 1996.  However, the first documented medical 
treatment for right hand pain appears in private consultation 
reports dated in 2002.  The veteran noted the onset of what 
he described as "internal pain" localizing along the right 
fourth and fifth metacarpals.  He also complained of 
radiating pain in the forearm down to the hand with pain 
along the ulnar side and difficultly with grasping.  On 
examination, flexion and extension of the fingers were 
normal.  X-rays showed a healed fracture of the fifth 
metacarpal with about 20 degrees of volar angulation.  There 
was slight dorsal fullness in the fifth metacarpal as well as 
a rotatory deformity such that the small finger was slightly 
anteriorly rotated, slightly overlapping with the ring 
finger.  There was normal capillary refill and normal distal 
sensation in the small finger and ring finger.  
Electrodiagnostic results were normal with no evidence of 
right ulnar nerve entrapment or right carpal tunnel syndrome.  

A January 2003 CT scan of the right hand showed evidence of 
old fourth and fifth metacarpal fractures.  

On VA examination in March 2004, the examiner noted the 
veteran's history of right hand fracture in service.  On 
examination there was exquisite sensitivity to touch over the 
fourth and fifth metacarpal heads and along the course of the 
ulnar nerve.  The veteran could flex and extend his finger 
fully but could only move slowly due to pain.  There was no 
change in range of motion with repetitive motion.  There was 
prominence of the fifth metacarpal about 1-centimeter 
proximal to its head and the head of the fifth metacarpal was 
depressed.  There was 4/5 weakness, no incoordination, but 
easy fatigue of hand movements.  The examiner indicated that 
the veteran's symptoms resembled reflex sympathetic dystrophy 
(RSD).  However, because he did not have access to the 
veteran's claims file, including SMRs, he could not confirm 
this.  

The veteran underwent a contract examination through QTC 
Medical Services in February 2006.  He complained of constant 
sharp pain from the right hand up the elbow to the shoulder, 
an inability to grasp objects and difficulty writing.  The 
examiner also noted the veteran's complaints of reflex 
sympathetic dystrophy with symptoms of tingling, numbness, 
abnormal sensation, constant pain, and anesthesia and 
weakness of the right shoulder, elbow and neck, which 
resulted in pain from the right hand to the shoulder.  These 
symptoms affected the veteran's writing, typing, grasping, 
and pulling objects.  

Examination of the right hand dexterity revealed the gap 
between the proximal transverse crease of the palm to the 
right hand index fingertip was 2 centimeters (cm), for the 
long fingertip was 4 cm, for the ring fingertip was 5 cm, and 
the little fingertip was 5cm.  With the thumb attempting to 
oppose the fingers the measurement between the tip of the 
right thumb and the tips of the index, long and ring fingers 
was 0 and for the little finger was 2.  With the thumb 
attempting to oppose the fingers, the measurement between the 
pad of the right thumb and the tip of the index finger was 1, 
for the long and ring fingers 2, and for the little finger 3.  
Right hand strength was severely reduced.  The examiner noted 
the veteran had painful, limited grip strength of the fifth 
digit and decreased range of motion, but no loss of use.  

The examiner also noted that the veteran had two significant 
conditions contributing to his right arm and hand symptoms, 
diagnosed as C4-5 disc disease and right rotator cuff tear 
with impingement.  He explained that the cervical disc 
disease and right shoulder impingement caused pain, 
paresthesia and weakness in the right upper extremity.  The 
examiner concluded that the veteran's symptoms were more 
consistent with these two conditions than with RSD, which was 
less likely than not caused by or a result of fracture and 
malunion of the right fifth metacarpal.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's disability has been evaluated as 10 percent 
disabling under Diagnostic Codes (DCs) 5010-5216.  The 
hyphenated diagnostic code in this case indicates that the 
service-connected disability is rated based on painful or 
limited motion of a major joint group or group of minor 
joints under DC 5010 and unfavorable ankylosis of multiple 
digits under DC 5216.  See 38 C.F.R. § 4.27 (2006). 

During the course of this appeal, VA revised DCs 5216-5230, 
which pertain to ankylosis and limitation of motion of 
fingers.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  
The revisions became effective on August 26, 2002.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes initially that under DC 5216, the only rating 
available is a 60 percent rating for unfavorable ankylosis, 
assuming involvement of all five digits of the major hand.  
38 C.F.R. § 4.71a (2002, 2006).  While the veteran clearly 
has some limitation of motion of several fingers, the RO 
assigned a 10 percent evaluation under DC 5216, although the 
evidence does not show that the veteran's fingers are 
unfavorable ankylosed.  

However, recent clinical findings show the veteran lacked 5 
centimeters to touch the tip of fourth and fifth fingers to 
the proximal transverse crease of the palm, consistent with a 
rating for favorable ankylosis under note (a) of DC 5223.  
Therefore, accepting that the veteran's right hand fracture 
residuals involve painful motion affecting the fourth and 
fifth fingers (which best describes his disability), any 
identified limitation of motion of the joints of these 
fingers should be rated by analogy under DC 5223 for 
favorable ankylosis and/or limitation of motion of the ring 
(fourth) and little (fifth) fingers.

Prior to August 26, 2002 (as now), DC 5010 provided that 
arthritis due to trauma substantiated by X-ray findings 
(traumatic arthritis) is rated as degenerative arthritis 
under DC 5003, which provides that degenerative arthritis 
established by X- ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a.

Under the regulations, effective prior to August 26, 2002, an 
evaluation of 10 percent was assigned when two fingers of one 
hand, other than the index finger or thumb, were favorably 
ankylosed.  See 38 C.F.R. § 4.71a, DC 5223.  Ankylosis is 
considered to be favorable when the ankylosis does not 
prevent flexion of the tips of the fingers to within 2 inches 
(5.1 centimeters) of median transverse fold of the palm.  
Limitation of motion of less than one inch (2.5 centimeters) 
is not considered disabling.  38 C.F.R. § 4.71a, Note (a) 
following DC 5223, effective prior to August 26, 2002.

Prior to August 2002, there were no Diagnostic Codes that 
addressed limitation of motion of the fingers.

The change in regulations did not specifically amend the 
criteria for DC 5223 and favorable ankylosis for multiple 
digits, which continues to provide a 10 percent evaluation 
for favorable ankylosis of the ring and little fingers of 
both the major and minor hand.  38 C.F.R. § 4.71a (2006).  

Also under both the old and new criteria, a 20 percent rating 
is warranted under DC 5219, for unfavorable ankylosis of the 
ring and little fingers for the major and minor hand.  38 
C.F.R. § 4.71a, (2002, 2006).  In addition, the amended 
criteria, indicates that under DC 5219, VA should also 
consider whether evaluation as amputation is warranted.  38 
C.F.R. § 4.71a (2006).

Since under both the former and the amended criteria of DC 
5223 favorable ankylosis of the ring and little fingers 
warrants a 10 percent evaluation, neither criterion is more 
favorable to the veteran's claim in terms of warranting any 
increased benefit.  A higher rating is not provided for 
favorable ankylosis of the ring and little fingers.  In order 
to warrant an evaluation in excess of 10 percent, the 
veteran's ring and little fingers would need to be 
unfavorably ankylosed, which is also not the case.  
Therefore, it would not be appropriate to evaluate the 
service-connected disability, by analogy, to unfavorable 
ankylosis.  

Rather the Board is faced with evidence of minimal 
symptomatology associated with right fifth finger fracture 
residuals.  Although he has complained of experiencing 
additional right hand and arm symptomatology, the Board notes 
that he has other disability of his right upper extremity, 
diagnosed as cervical radiculopathy and right shoulder 
impingement syndrome.  Here, the VA examiner in 2006 has 
differentiated between service-connected and non-service-
connected symptomatology.  These non-service connected 
cervical spine and right shoulder conditions are separate, 
and the symptomatology attributed to them may not be 
considered in evaluation his right hand fracture residuals.  
Even if the Board were to attribute at least some of his 
complaints of pain to the service-connected right fifth 
finger under consideration (see Mittleider v. West, 11 Vet. 
App. 181 (1998)), the Board notes that, given the minimal 
clinical findings of objective disability, it appears that 
any functional loss due to pain from the service-connected 
right fifth finger fracture, is contemplated in the 10 
percent rating currently assigned that disorder.  In other 
words, there is no basis for the Board to find that, even 
during flare-ups of pain and with repeated activity, the 
veteran's pain is so disabling as to warrant assignment of a 
higher evaluation.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The Board also finds that no other diagnostic code pertaining 
to the right hand would afford the veteran a higher 
disability evaluation.  Under DC 5230 limitation of motion of 
the ring or little finger warrants a noncompensable 
evaluation for "any limitation of motion."  38 C.F.R. § 
4.71a, (2006).  Therefore, the resulting rating evaluation of 
0 percent each for the ring and little finger would not avail 
the veteran and would not represent a higher level of 
disability.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
right hand fracture residuals have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right hand is denied.  



__________________________
ANDREW J.MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


